UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 32,018,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on May 14, 2014. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets as ofMarch 31, 2014 and December 31, 2013 (unaudited) 1 Condensed Statements ofOperations and Comprehensive Loss for the Three Months EndedMarch 31, 2014 and 2013 (unaudited) 2 Condensed Statements of Cash Flows for the Three Months EndedMarch 31, 2014 and 2013 (unaudited) 3 Notes To Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION Item 6. Exhibits 11 SIGNATURES 12 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) March 31, 2014 December 31, 2013 Assets Current assets: Cash and cash equivalents $ $ Receivables on government contracts Prepaid expenses and other current assets Total current assets Property and equipment: Equipment Furniture & fixtures Less: accumulated depreciation ) ) Property and equipment, net Patents and trademarks Less: accumulated amortization ) ) Intangible assets, net Deferred tax assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long-term liabilities Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) Shareholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,018,753 shares and 32,011,753 shares at March 31, 2014 and December 31, 2013, respectively Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 1 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended, March 31, 2014 March 31, 2013 Contract Revenues $ $ Cost of sales Gross profit Expenses: Engineering General and administrative Total expenses Loss from operations ) ) Interest income 20 Net loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Other comprehensive loss - - Comprehensive loss $ ) $ ) Loss per common share – basic and diluted $ - $ - Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding See Notes to Unaudited Condensed Financial Statements 2 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended, March 31, 2014 March 31, 2013 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred tax benefit ) ) Share-based compensation expense Changes in assets and liabilities: (Increase) decrease in receivables on government contracts ) Increase in prepaid expenses and other current assets ) ) Decrease in accrued payroll and payroll taxes ) ) Increase (decrease)in accounts payable and accrued expenses ) Increase in accrued warranty expense Decrease in long-term liabilities ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds received upon the exercise of stock options - Net cash provided by financing activities - Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Unaudited Condensed Financial Statements 3 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS ( Unaudited ) NOTE 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”)pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of March 31, 2014, and the results of its operations and its cash flows for the three months ended March 31, 2014 and 2013. Changes in the Company’s stockholders’ equity from December 31, 2013 are a result of share-based compensation expense of $3,848, proceeds received upon the exercise of options for $350, and a net loss of $8,034 for the three months ended March 31, 2014. Interim results are not necessarily indicative of results for the full fiscal year. NOTE 2 – Recent Accounting Pronouncements There have been no developments to recently issuedaccounting standards, including the expected dates of adoption and estimated effects on the Company’s condensed financial statements, from those disclosed in the Company’s 2013 Annual Report on Form10-K. NOTE 3 – Significant Accounting Policies Revenue Recognition The Company is engaged in research and development contracts with the federal government to develop certain technology to be utilized by the U.S. Department of Defense (“DoD”).
